Dissenting Opinion.
McBride, J.
During the life of the husband, Barnes was entitled to and did hold the entire premises, subject to the inchoate interest of the wife. When the husband died her inchoate interest became absolute, and she was thereafter the owner in fee of the undivided one-third of the premises, and tenant in common with Barnes.
I doubt that the mere continued occupancy of Barnes, which is all that is shown by the record, was, of itself, sufficient to set in operation the statute of limitation as against his co-tenant. I, therefore, doubt the correctness of the conclusion reached.
Miller, J., also doubts upon the same grounds.